                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


KEITH BABIN, ET AL.                                  CIVIL ACTION

VERSUS                                               NO. 18-7378-WBV-DMD

PLAQUEMINES PARISH                                   SECTION: “D” (3)




                               ORDER AND REASONS
         Before the Court is Defendant’s Motion For Summary Judgment, filed by the

Parish of Plaquemines (“Defendant”).1 The Motion is opposed2 and Defendant has

filed a Reply.3 For the reasons that follow, the Motion is DENIED.

         I.      BACKGROUND

         This case involves claims for unpaid overtime compensation. Plaintiffs, Keith

Babin, Kevin Burge, Joshua Dismukes and Barbara Tate, are paramedics or

emergency medical technicians for the Parish of Plaquemines, who allege that the

Defendant failed to pay them mandatory overtime compensation as required under

the Fair Labor Standards Act (“FLSA”).4 Plaintiffs allege that they are only paid for

132 hours of work per week, despite the fact that they work seven-day shifts, during

which they are on-call 24 hours a day, seven days a week, for a total of 168 hours.5

Plaintiffs also allege that they are never paid any time-and-a-half overtime premium,



1 R. Doc. 40.
2 R. Doc. 53.
3 R. Doc. 59.
4 R. Doc. 1.
5 Id. at p. 1.
as required by federal law. Plaintiffs filed this action on August 3, 2018, seeking

certification of a collective action, recovery of their unpaid wages and overtime,

statutory penalties, injunctive relief, attorney’s fees and costs.6

       On July 3, 2019, Defendant filed the instant Motion For Summary Judgment,

asserting that there are no genuine issues of material fact as to Plaintiffs’ claims and

that Defendant is entitled to judgment as a matter of law.7 In response, Plaintiffs

assert that the Motion for Summary Judgment should be denied because genuine

issues of material fact exist regarding whether Plaintiffs are entitled to overtime pay

for hours worked over 40 during their “on-call” shifts, including six daily hours of

supposed “down time.”8

       II.     LAW AND ANALYSIS

       A. Summary Judgment Standard

       Pursuant to well-established legal principles, summary judgment is

appropriate where there is no genuine disputed issue as to any material fact, and the

moving party is entitled to judgment as a matter of law. 9 A party moving for

summary judgment must inform the Court of the basis for the motion and identify

those portions of the pleadings, depositions, answers to interrogatories and

admissions on file, together with affidavits, if any, that show that there is no such

genuine issue of material fact.10 If the moving party carries its burden of proof under


6 Id. at pp. 1 & 6.
7 R. Doc. 40.
8 R. Doc. 53.
9 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202
(1986).
10 Celotex Corp., 477 U.S. at 322, 106 S.Ct. at 2552.
Rule 56, the opposing party must direct the Court’s attention to specific evidence in

the record which demonstrates that the non-moving party can satisfy a reasonable

jury that it is entitled to a verdict in its favor.11 This burden is not satisfied by some

metaphysical doubt as to alleged material facts, by unsworn and unsubstantiated

assertions, by conclusory allegations, or by a mere scintilla of evidence. 12 Rather,

Rule 56 mandates that summary judgment be entered against a party who fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case and on which that party will bear the burden of proof at trial.13

        Summary judgment is appropriate in any case where the evidence is so weak

or tenuous on essential facts that the evidence could not support a judgment in favor

of the non-moving party.14 In resolving a motion for summary judgment, the Court

must review the facts and inferences in the light most favorable to the non-moving

party, and the Court may not evaluate the credibility of witnesses, weigh the

evidence, or resolve factual disputes.15

        In the instant case, it is clear that summary judgment is not proper, as genuine

issues of material fact remain in dispute. Two of the most obvious material facts that

the parties agree are in dispute, among others, are whether Plaintiffs received notice

of Emergency Medical Services policies and procedures, including pay and overtime

policies, allegedly established by the Defendant, and whether Plaintiffs’ freedom was




11 Anderson, 477 U.S. at 248, 106 S.Ct. at 2510.
12 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
13 Celotex Corp., 477 U.S. at 323, 106 S.Ct. at 2552.
14 Little, 37 F.3d at 1075.
15 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
limited or restricted to a degree that they were “engaged to wait” rather than “waiting

to be engaged,” and entitled to payment for that time. These facts go to the crux of

Plaintiffs’ case, and cannot be ascertained on the material submitted. They remain

material facts in dispute.     For these reasons, Defendant’s Motion for Summary

Judgment must be denied.

          III.     CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s

Motion for Summary Judgment16 is DENIED.

          New Orleans, Louisiana, August 15, 2019.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




16   R. Doc. 40.
